DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The three Terminal Disclaimers, filed 10/16/2020, have been disapproved. This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 29 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/780, 174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 21 of the Claimed Invention
Claim 21 of copending App. 16/780, 174


receiving configuration data;






generating a plurality of maps based on the configuration data;


selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area;



based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and 

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is operational, wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is active, further 


(At the time of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receive configuration data in order to configure the plurality of maps)

displaying a plurality of site maps, wherein each map includes a map of at least one area;


selecting, from the plurality of site maps, the map of the at least one area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and 

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is operational, wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is active, further wherein each graphical symbol on continual display in the map of the area is visually 


Claim 29 of the Claimed Invention
Claim 21 of copending App. 16/780, 174
A method of operating a video system for video surveillance, the method comprising:

receiving configuration data;





generating a plurality of maps based on the configuration data;


selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area;

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; wherein the chosen video sources may be in different geographic location; and




displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams 


(At the time of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receive configuration data in order to configure the plurality of maps)

displaying a plurality of site maps, wherein each map includes a map of at least one area;


selecting, from the plurality of site maps, the map of the at least one area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and (At the time of the claimed invention, it would have been obvious to a person of ordinary skill in the art to choose video sources in different geographical locations  in order to provide surveillance at different locations)

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams 


Claim 36 of the Claimed Invention
Claim 21 of copending App. 16/780, 174
A method of operating a video system for video surveillance, the method comprising:

receiving configuration data;







selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area;

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and

displaying each of the received video streams in a window overlaid on the map of the area, 


(At the time of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receive configuration data in order to configure the plurality of maps)



selecting, from the plurality of site maps, the map of the at least one area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and 

displaying each of the received video streams in a window overlaid on the map of the area, .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 29 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,084,993 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 21 of the Claimed Invention
Claim 1 of U.S. Patent No. 10,084,993 B2
(Note: limitations have been reordered to show correspondence)


receiving configuration data;

generating a plurality of maps based on the configuration data;




selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area; 


displaying the map of the area;



based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and 



displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is operational, wherein each graphical symbol on continual display in the map of the area is 


receiving configuration data; 

generating a plurality of maps based on the configuration data, wherein the maps have a hierarchical relationship such that one map in the hierarchy provides a more detailed view of one area of another map in the hierarchy; 

selecting, from the plurality of maps using the hierarchical relationship, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area;

displaying the map of the area; 



based on the selected location, choosing, automatically, video sources that covers the selected location; 

receiving video streams associated with the chosen video sources, wherein the chosen video sources may be located in different geographical locations;

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user; wherein the video streams are displayed simultaneously in the window overlaid on the map of the area displayed on a single monitor, and wherein each graphical symbol in the map of the area may be visually distinguished to indicate if the corresponding 


Claim 29 of the Claimed Invention
Claim 1 of U.S. Patent No. 10,084,993 B2 (Note: limitations have been reordered to show correspondence)
A method of operating a video system for video surveillance, the method comprising:

receiving configuration data;

generating a plurality of maps based on the configuration data;




selecting, from the plurality of maps, a map of an area, the map of the area including 


displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; wherein the chosen video sources may be in different geographic location; and

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams 


receiving configuration data; 

generating a plurality of maps based on the configuration data, wherein the maps have a hierarchical relationship such that one map in the hierarchy provides a more detailed view of one area of another map in the hierarchy; 

selecting, from the plurality of maps using the hierarchical relationship, a map of an area, the 

displaying the map of the area; 

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols; 

based on the selected location, choosing, automatically, video sources that covers the selected location; 

receiving video streams associated with the chosen video sources, wherein the chosen video sources may be located in different geographical locations;

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user; wherein the video streams 


Claim 36 of the Claimed Invention
Claim 1 of U.S. Patent No. 10,084,993 B2 (Note: limitations have been reordered to show correspondence)
A method of operating a video system for video surveillance, the method comprising:

receiving configuration data;

generating a plurality of maps based on the configuration data;







displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and



displaying each of the received video streams in a window overlaid on the map of the area, 


receiving configuration data; 

generating a plurality of maps based on the configuration data, wherein the maps have a hierarchical relationship such that one map in the hierarchy provides a more detailed view of one area of another map in the hierarchy; 



displaying the map of the area; 

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols; 

based on the selected location, choosing, automatically, video sources that covers the selected location; 

receiving video streams associated with the chosen video sources, wherein the chosen video sources may be located in different geographical locations;

displaying each of the received video streams in a window overlaid on the map of the area, .


Claims 21, 29, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,554,934 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 21 of the Claimed Invention
Claim 1 of U.S. Patent No. 10,554,934 B2
(Note: limitations have been reordered to show correspondence)
A method of operating a video system for video surveillance, the method comprising:


generating a plurality of maps based on the configuration data;

selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;

based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and 



displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is operational, wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is active, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is available.



generating a plurality of maps based on the configuration data; 

selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area; 

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols; 

based on the selected location, choosing, automatically, video sources that cover the selected location; 

receiving video streams associated with the chosen video sources; wherein the chosen 

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously in adjacent windows overlaid in the map of the area displayed on a single monitor, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is operational, wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is active, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is available.


Claim 29 of the Claimed Invention
Claim 1 of U.S. Patent No. 10,554,934 B2 (Note: limitations have been reordered to show correspondence)
A method of operating a video system for video surveillance, the method comprising:

receiving configuration data;

generating a plurality of maps based on the configuration data;

selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area;

displaying the map of the area;

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols;



receiving video streams associated with the chosen video sources; wherein the chosen video sources may be in different geographic location; and

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate a functioning status of the corresponding video source


receiving configuration data; 

generating a plurality of maps based on the configuration data; 

selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area; 

receiving a selection of a location anywhere in the map of the area apart from the locations of the graphical symbols; 



receiving video streams associated with the chosen video sources; wherein the chosen video sources may be in different geographic location; and 

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously in adjacent windows overlaid in the map of the area displayed on a single monitor, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is operational, wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source is active, further 


Claim 36 of the Claimed Invention
Claim 1 of U.S. Patent No. 10,554,934 B2
(Note: limitations have been reordered to show correspondence)
A method of operating a video system for video surveillance, the method comprising:

receiving configuration data;

generating a plurality of maps based on the configuration data;

selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area;

displaying the map of the area;



based on the selected location, choosing, automatically, video sources that cover the selected location;

receiving video streams associated with the chosen video sources; and



displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously in adjacent windows overlaid in the map of the area displayed on a single monitor, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source 


receiving configuration data; 

generating a plurality of maps based on the configuration data; 

selecting, from the plurality of maps, a map of an area, the map of the area including graphical symbols indicating the location of video sources in the area; 

displaying the map of the area; 



based on the selected location, choosing, automatically, video sources that cover the selected location; 

receiving video streams associated with the chosen video sources; wherein the chosen video sources may be in different geographic location; and 

displaying each of the received video streams in a window overlaid on the map of the area, such that the graphical symbols are still visible to a user, wherein the video streams are displayed simultaneously in adjacent windows overlaid in the map of the area displayed on a single monitor, further wherein each graphical symbol on continual display in the map of the area is visually distinguished to indicate if the corresponding video source .


Allowable Subject Matter
Claims 21, 29 and 36 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
Claims 22-28, 30-35, and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425